Citation Nr: 0102491	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-23 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for gingivitis.

2.  Entitlement to service connection for chronic anxiety 
disorder.

3.  Entitlement to a compensable evaluation for bilateral 
palmar tenosynovitis.

4.  Entitlement to a higher evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
December 1998.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO) which, in pertinent part, granted service connection for 
bilateral palmar tenosynovitis (0%) and migraine headaches 
(30%).  Service connection for gingivitis and chronic anxiety 
disorder were also denied.

With respect to the veteran's claim for service connection 
for gingivitis, the Board is cognizant of the fact that the 
issue was not mentioned on her November 1999 VA Form 9, 
Appeal to the Board.  Later that month, however, the American 
Legion filed a VA Form 646, which expressed a desire to 
appeal the denial of this claim to the Board.  Accordingly, 
the Board accepts this statement as a timely substantive 
appeal with respect to the veteran's gingivitis claim.  See 
38 C.F.R. § 20.302(b) (2000); see also Tomlin v. Brown, 5 
Vet. App. 355 (1993) (statutory provisions of 38 U.S.C.A. § 
7105 do not impose technical pleading requirements).

The Board has re-characterized the issues concerning the 
evaluation of the veteran's bilateral palmar tenosynovitis 
and migraine headaches in order to comply with the opinion by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in Fenderson v. West, 
12 Vet. App. 119 (1999).



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.

i.  Gingivitis

As a preliminary matter, the Board notes that the veteran 
initially claimed entitlement to service connection for 
gingivitis in December 1998.  Subsequent to the initiation of 
her claim, the regulations pertaining to entitlement to 
service connection for dental disabilities were revised in 
terms of the types of dental disabilities for which service 
connection for compensation purposes could be established.  
Because her claim has been active since December 1998, she is 
entitled to the application of the version of the regulations 
since that time that is most favorable to her.  See Karnas, 
supra.

In December 1998, regulations applicable to the establishment 
of service connection for dental disabilities were found at 
38 C.F.R. §§ 3.381 and 3.382.

At that time, the applicable regulation provided that 
gingivitis was not considered to be a disease entity and, 
therefore, not ratable.  See 38 C.F.R. § 3.382(c) (1998).

The provisions of 38 C.F.R. § 3.381 were revised, effective 
as of June 8, 1999, to clarify requirements for service 
connection of dental conditions.  64 Fed. Reg. 30392-30393 
(June 8, 1999).  Significantly, all of 38 C.F.R. § 3.382, 
which previously disallowed establishment of service 
connection for gingivitis for compensation purposes was 
eliminated.

In the instant case, the veteran has not been provided with a 
copy of the revised dental regulations, nor as she been 
advised of their impact, if any, with respect to her claim 
for service connection for gingivitis.  See Bernard, supra.  
Clearly, additional development is necessary.



ii.  Higher Evaluations

VA also has a duty to assist the veteran in the development 
of all facts pertinent to her claims, including obtaining VA 
examinations which are adequate for adjudication, as well as 
the duty to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations must also 
address the rating criteria in relation to the veteran's 
symptoms, to include the effect of pain upon function.  
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  Consequently, 
examinations by specialists are recommended in those cases 
which present a complicated disability picture.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

In the instant case, the Board observes that service 
connection and initial evaluations for bilateral palmar 
tenosynovitis and migraine headaches were established based 
on service department and VA examination reports developed in 
the months immediately following separation from military 
service.  The veteran has not been evaluated for compensation 
and pension purposes since April 1999, almost 2 years ago, 
and the medical evidence submitted since that time, 
consisting of a May 1999 neurological report reflects further 
treatment for pertinent disability.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of treatment 
received for her claimed disorders 
service-connected disabilities since May 
1, 1999, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source she identifies.  
Efforts to obtain these records should 
also be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.

2.  The RO should arrange for the veteran 
to be accorded VA orthopedic and 
neurological examinations in order to 
assess the nature and extent of her 
service-connected bilateral palmar 
tenosynovitis and migraine headaches.  
The claims folder, including a copy of 
this remand decision, should also be made 
available for review by each examiner in 
conjunction with their examination. All 
indicated x-rays, tests and special 
studies should be done.

The orthopedic examiner must provide a 
thorough description of the veteran's 
service-connected bilateral palmar 
tenosynovitis and render objective 
clinical findings concerning the severity 
of the disability, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  The examination report 
should also reconcile the veteran's 
complaints of palmar pain with the 
objective findings on examination.

The neurological examiner is specifically 
requested to provide a detailed clinical 
history of the veteran's migraine/tension 
headache episodes, including length, 
frequency and severity of those episodes.  
An opinion as to how the veteran's 
headache disorder affects her 
employability is requested.

In all cases, a discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  The examination reports should 
then be associated with the veteran's 
claims folder.

3.  The RO must review the claims file 
and ensure that all other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  The RO should also re-adjudicate the 
veteran's service connection and 
increased rating claims.  The RO's 
decision must discuss the additional 
evidence developed, as well as any 
"staged" ratings assigned for bilateral 
palmar and tenosynovitis and migraine 
headaches, consistent with the Court's 
findings in Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Consideration must also be given as to 
whether or not gingivitis is now a 
service-connectable disability under the 
"revised" version of the dental 
regulations (effective as of June 8, 
1999) for either compensation or dental 
treatment purposes.

5.  If any of the benefits sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until she is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of one or more of her 
claims.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

